— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 4, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Potoker, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The record of the suppression hearing is completely devoid of any evidence that the defendent’s statements were involuntary. The testimony was uncontroverted that the statements were made subsequent to his knowing and voluntary waiver of his Miranda rights. While the waiver did not occur in the presence of the defendant’s parents, there is no evidence to suggest that this circumstance was a deliberate attempt by the police to isolate him from his family in order to procure an uncounseled confession (see, People v Fuschino, 59 NY2d 91, 100).
We see no basis to modify the sentence imposed. Mangano, J. P., Brown, Kooper and Sullivan, JJ., concur.